Case 2:19-mj-09181-ESW Document 14 Filed 05/10/19 Page 1of1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

For the District of Arizona

United States of America )
V.
) Case No. 19-09181MJ-001-PHX-ESW
)
Reginald Fowler ) Charging District: | Southern District of New York

 

Defendant ) Charging District's Case No. 1:19-cr-00254-ALC-1

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

 

 

Place: Courtroom No.: 1306
Thurgood Marshall United States Courthouse

40 Foley Square

New York, NY 10007 Date: May 15, 2019
MAGISTRATE JUDGE: Times 4:30 PM
Judge Andrew Carter

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: ____ May 10,2019 Mlle t4 Berra
/ f

Judge’s signature

Michelle H. Burns, United States Magistrate Judge

Printed name and title

 

 
